


110 HR 1852 : Expanding

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1852
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 19, 2007
			 Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To modernize and update the National
		  Housing Act and enable the Federal Housing Administration to use risk-based
		  pricing to more effectively reach underserved borrowers, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Expanding American Homeownership Act of
			 2007.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Maximum principal loan obligation.
					Sec. 4. Extension of mortgage term.
					Sec. 5. Downpayment simplification.
					Sec. 6. Mortgage insurance premiums for zero- and
				lower-downpayment borrowers.
					Sec. 7. Mortgage insurance premiums for standard and
				higher-risk borrowers.
					Sec. 8. Risk-based mortgage insurance premiums.
					Sec. 9. Payment incentives.
					Sec. 10. Borrower protections for higher risk
				mortgages.
					Sec. 11. Refinancing mortgages.
					Sec. 12. Annual reports on new programs and loss
				mitigation.
					Sec. 13. Insurance for single family homes with licensed child
				care facilities.
					Sec. 14. Rehabilitation loans.
					Sec. 15. Discretionary action.
					Sec. 16. Insurance of condominiums and manufactured
				housing.
					Sec. 17. Mutual Mortgage Insurance Fund.
					Sec. 18. Hawaiian home lands and Indian
				reservations.
					Sec. 19. Conforming and technical amendments.
					Sec. 20. Home equity conversion mortgages.
					Sec. 21. Participation of mortgage brokers and correspondent
				lenders.
					Sec. 22. Conforming loan limit in disaster areas.
					Sec. 23. Failure to pay amounts from escrow accounts for single
				family mortgages.
					Sec. 24. Acceptable identification for FHA
				mortgagors.
					Sec. 25. Pilot program for automated process for borrowers
				without sufficient credit history.
					Sec. 26. Sense of Congress regarding technology for financial
				systems.
					Sec. 27. Multifamily housing mortgage limits in high cost
				areas.
					Sec. 28. Discount sales of multifamily properties.
					Sec. 29. Clarification of disposition of certain
				properties.
					Sec. 30. Noncompetitive sales by HUD to states and
				localities.
					Sec. 31. Use of FHA savings for costs of mortgage insurance,
				housing counseling, FHA technologies, procedures, and processes, and for
				affordable housing grant fund, and study.
					Sec. 32. Limitation on mortgage insurance premium
				increases.
					Sec. 33. Civil money penalties for improperly influencing
				appraisals.
					Sec. 34. Mortgage insurance premium refunds.
					Sec. 35. Savings provision.
					Sec. 36. Implementation.
				
			2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds that—
				(1)one of the primary
			 missions of the Federal Housing Administration (FHA) single family mortgage
			 insurance program is to reach borrowers who are underserved, or not served, by
			 the existing conventional mortgage marketplace;
				(2)the FHA program has
			 a long history of innovation, which includes pioneering the 30-year
			 self-amortizing mortgage and a safe-to-seniors reverse mortgage product, both
			 of which were once thought too risky to private lenders;
				(3)the FHA single
			 family mortgage insurance program traditionally has been a major provider of
			 mortgage insurance for home purchases;
				(4)the FHA mortgage
			 insurance premium structure, as well as FHA’s product offerings, should be
			 revised to reflect FHA’s enhanced ability to determine risk at the loan level
			 and to allow FHA to better respond to changes in the mortgage market;
				(5)during past
			 recessions, including the oil-patch downturns in the mid-1980s, FHA remained a
			 viable credit enhancer and was therefore instrumental in preventing a more
			 catastrophic collapse in housing markets and a greater loss of homeowner
			 equity; and
				(6)as housing price
			 appreciation slows and interest rates rise, many homeowners and prospective
			 homebuyers will need the less-expensive, safer financing alternative that FHA
			 mortgage insurance provides.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to provide
			 flexibility to FHA to allow for the insurance of housing loans for low- and
			 moderate-income homebuyers during all economic cycles in the mortgage
			 market;
				(2)to modernize the
			 FHA single family mortgage insurance program by making it more reflective of
			 enhancements to loan-level risk assessments and changes to the mortgage market;
			 and
				(3)to adjust the loan
			 limits for the single family mortgage insurance program to reflect rising house
			 prices and the increased costs associated with new construction.
				3.Maximum principal
			 loan obligationSection
			 203(b)(2) of the National Housing Act (12 U.S.C. 1709(b)(2)(A)) is amended
			 by striking subparagraph (A) and inserting the following new
			 subparagraph:
			
				(A)not to exceed the lesser of—
					(i)in the case of a 1-family residence, 125
				percent of the median 1-family house price in the area, as determined by the
				Secretary; and in the case of a 2-, 3-, or 4-family residence, the percentage
				of such median price that bears the same ratio to such median price as the
				dollar amount limitation in effect for 2007 under section 305(a)(2) of the
				Federal Home Loan Mortgage Corporation
				Act (12
				U.S.C. 1454(a)(2)) for a 2-, 3-, or 4-family residence,
				respectively, bears to the dollar amount limitation in effect for 2007 under
				such section for a 1-family residence; or
					(ii)175 percent of the dollar amount limitation
				in effect for 2007 under such section 305(a)(2) for a residence of the
				applicable size (without regard to any authority to increase such limitations
				with respect to properties located in Alaska, Guam, Hawaii, or the Virgin
				Islands), except that each such maximum dollar amount shall be adjusted
				effective January 1 of each year beginning with 2008, by adding to or
				subtracting from each such amount (as it may have been previously adjusted) a
				percentage thereof equal to the percentage increase or decrease, during the
				most recently completed 12-month or 4-quarter period ending before the time of
				determining such annual adjustment, in an housing price index developed or
				selected by the Secretary for purposes of adjustments under this clause;
					except
				that the dollar amount limitation in effect under this subparagraph for any
				size residence for any area may not be less than the greater of: (I) the dollar
				amount limitation in effect under this section for the area on October 21,
				1998; or (II) 65 percent of the dollar amount limitation in effect for 2007
				under such section 305(a)(2) for a residence of the applicable size, as such
				limitation is adjusted by any subsequent percentage adjustments determined
				under clause (ii) of this subparagraph; and except that, if the Secretary
				determines that market conditions warrant such an increase, the Secretary may,
				for such period as the Secretary considers appropriate, increase the maximum
				dollar amount limitation determined pursuant to the preceding provisions of
				this subparagraph with respect to any particular size or sizes of residences,
				or with respect to residences located in any particular area or areas, to an
				amount that does not exceed the maximum dollar amount then otherwise in effect
				pursuant to the preceding provisions of this subparagraph for such size
				residence, or for such area (if applicable), by not more than $100,000;
				and.
		4.Extension of
			 mortgage termParagraph (3) of
			 section 203(b) of the National Housing
			 Act (12
			 U.S.C. 1709(b)(3)) is amended—
			(1)by striking
			 thirty-five years and inserting forty years;
			 and
			(2)by striking
			 (or thirty years if such mortgage is not approved for insurance prior to
			 construction).
			5.Downpayment
			 simplificationSection 203(b)
			 of the National Housing Act
			 (12 U.S.C.
			 1709(b)) is amended—
			(1)in
			 paragraph (2)—
				(A)by striking
			 subparagraph (B) and inserting the following new subparagraph:
					
						(B)not to exceed an
				amount equal to the sum of—
							(i)the amount of the mortgage premium paid at
				the time the mortgage is insured; and
							(ii)(I)except as provided in subclause (II), 97.75
				percent of the appraised value of the property; or
								(II)in
				the case only of a mortgage described in subsection (c)(3), the appraised value
				of the property, plus any initial service charges, appraisal, inspection, and
				other fees in connection with the mortgage as approved by the
				Secretary.
								;
				(B)in the matter
			 after and below subparagraph (B), by striking the second sentence (relating to
			 a definition of average closing cost) and all that follows
			 through title 38, United States Code.; and
				(C)by striking the
			 last undesignated paragraph (relating to counseling with respect to the
			 responsibilities and financial management involved in homeownership);
			 and
				(2)in paragraph
			 (9)—
				(A)by striking the
			 paragraph designation and all that follows through Provided
			 further, That for and inserting the following:
					
						(9)Except in the case of a mortgage described
				in subsection (c)(3), be executed by a mortgagor who shall have paid on account
				of the property, in cash or its equivalent, at least 3 percent of the
				Secretary’s estimate of the cost of acquisition (excluding the mortgage
				insurance premium paid at the time the mortgage is insured).
				For
						;
				and
				(B)by inserting after the period at the end
			 the following: For purposes of this paragraph, the Secretary shall
			 consider as cash or its equivalent any amounts gifted by a family member (as
			 such term is defined in section 201), the mortgagor’s employer or labor union,
			 or a qualified homeownership assistance entity, but only if there is no
			 obligation on the part of the mortgagor to repay the gift: For purposes of the
			 preceding sentence, the term qualified homeownership assistance
			 entity means any governmental agency or charity that has a program to
			 provide homeownership assistance to low- and moderate-income families or
			 first-time home buyers, or any private nonprofit organization that has such a
			 program and evidences sufficient fiscal soundness to protect the fiscal
			 integrity of the Mutual Mortgage Insurance Fund by maintaining a minimum net
			 worth of $4,000,000 of acceptable assets..
				6.Mortgage
			 insurance premiums for zero- and lower-downpayment borrowersSection 203(c) of the National Housing Act
			 (12 U.S.C.
			 1709(c) is amended by adding at the end the following new
			 paragraph:
			
				(3)Zero- and lower-downpayment
				borrowers
					(A)ApplicabilityThis
				paragraph shall apply to any mortgage that—
						(i)is secured by a 1- to 4-family dwelling
				that will be occupied by the mortgagor as his or her principal
				residence;
						(ii)(I)is an obligation of the Mutual Mortgage
				Insurance Fund or of the General Insurance Fund pursuant to subsection (v) of
				this section; or
							(II)is insured under subsection (k) of
				this section or section 234(c);
							(iii)(I)is executed by a mortgagor who has not had
				any present ownership interest in a principal residence, and whose spouse has
				not had any such interest, during 12-month period ending upon purchase of the
				residence with the mortgage to which this paragraph applies, except that this
				subclause shall be considered a program to assist first-time homebuyers for
				purposes of section 956 of the Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C.
				12713); or
							(II)(aa)is made to pay or
				prepay, and fully extinguish, the outstanding obligations under an existing
				mortgage or mortgages on the same property; and
								(bb)involves a principal obligation
				not exceeding the amount necessary to fully pay or prepay such outstanding
				obligations under the existing mortgage or mortgages, plus any charges and fees
				involved in such transaction and any charges and fees in connection with the
				payment or prepayment of such outstanding obligations.
								(iv)(I)involves a principal
				obligation that does not comply with subclause (I) of subsection (b)(2)(B)(ii)
				(relating to loan-to-value ratio); or
							(II)is executed by a mortgagor who has
				not paid on account of the property, in cash or its equivalent, at least 3
				percent of the Secretary’s estimate of the cost of acquisition (excluding the
				mortgage insurance premium paid at the time the mortgage is insured).
							(B)Up-front premiumsThe
				amount of any single premium payment collected at the time of insurance may not
				exceed 3.0 percent of the amount of the original insured principal obligation
				of the mortgage.
					(C)Annual premiumsExcept as provided in subparagraph (D), the
				amount of any annual premium payment collected may not exceed 0.75 percent of
				the remaining insured principal obligation of the mortgage.
					(D)Annual redetermination of premium
				rateThe Secretary shall
				redetermine the rates of premiums not less than once every 12
				months.
					.
		7.Mortgage insurance
			 premiums for standard and higher-risk borrowersParagraph (2) of section 203(c) of the
			 National Housing Act (12 U.S.C. 1709(c)(2)) is
			 amended—
			(1)by striking the
			 matter that precedes subparagraph (A) and inserting the following:
				
					(2)Standard-risk
				mortgagesIn the case of any
				mortgage that is secured by a 1- to 4-family dwelling, is an obligation of the
				Mutual Mortgage Insurance Fund or of the General Insurance Fund pursuant to
				subsection (v) of this section or is insured under subsection (k) of this
				section or section 234(c), for which the mortgagor has paid on account of the
				property, in cash or its equivalent, at least 3 percent of the Secretary’s
				estimate of the cost of acquisition (excluding the mortgage insurance premium
				paid at the time the mortgage is insured), and that involves a principal
				obligation that complies with subclause (I) of subsection (b)(2)(B)(ii), the
				following requirements shall apply:
					;
				and
			(2)by adding at the
			 end the following new subparagraph:
				
					(C)Higher-risk borrowersThe Secretary shall establish underwriting
				standards that provide for insurance under this section of mortgages described
				in the matter in this paragraph preceding subparagraph (A) for which the
				mortgagor has a credit score equivalent to a FICO score of less than 560, and
				may insure, and make commitments to insure, such mortgages. Such underwriting
				standards shall include establishing and collecting premium payments that
				comply with the requirements of this paragraph, except that notwithstanding
				subparagraph (A), the single premium payment collected at the time of insurance
				may be established in an amount that does not exceed 3.0 percent of the amount
				of the original insured principal obligation of the
				mortgage.
					.
			8.Risk-based
			 mortgage insurance premiumsSection 203(c) of the
			 National Housing Act (12 U.S.C. 1709(c)),
			 as amended by the preceding provisions of this Act, is further amended by
			 adding at the end the following new paragraphs:
			
				(4)Flexible risk-based
				premiumsIn the case of a
				mortgage referred to in paragraph (2)(C) or (3)(A) for which the loan
				application is received by the mortgagee on or after October 1, 2007:
					(A)In generalThe
				Secretary may establish a mortgage insurance premium structure involving a
				single premium payment collected prior to the insurance of the mortgage or
				annual payments (which may be collected on a periodic basis), or both, subject
				to the requirements of subparagraph (B) and paragraph (5). Under such
				structure, the rate of premiums for such a mortgage may vary according to the
				credit risk associated with the mortgage and the rate of any annual premium for
				such a mortgage may vary during the mortgage term as long as the basis for
				determining the variable rate is established before the execution of the
				mortgage. The Secretary may change a premium structure established under this
				subclause but only to the extent that such change is not applied to any
				mortgage already executed.
					(B)Establishment and alteration of
				premium structureA premium
				structure shall be established or changed under subparagraph (A) only by
				providing notice to mortgagees and to the Congress, at least 30 days before the
				premium structure is established or changed.
					(C)Annual report regarding
				premiumsThe Secretary shall submit a report to the Congress
				annually setting forth the rate structures and rates established and altered
				pursuant to this paragraph during the preceding 12-month period and describing
				how such rates were determined.
					(5)Considerations for premium
				structureWhen establishing premiums for mortgages referred to in
				paragraph (2)(C), establishing premiums pursuant to paragraph (3), establishing
				a premium structure under paragraph (4), and when changing such a premium
				structure, the Secretary shall consider the following:
					(A)The effect of the proposed premiums or
				structure on the Secretary’s ability to meet the operational goals of the
				Mutual Mortgage Insurance Fund as provided in section 202(a).
					(B)Underwriting variables.
					(C)The extent to which new pricing under
				the proposed premiums or structure has potential for acceptance in the private
				market.
					(D)The administrative capability of the
				Secretary to administer the proposed premiums or structure.
					(E)The effect of the proposed premiums or
				structure on the Secretary’s ability to maintain the availability of mortgage
				credit and provide stability to mortgage markets.
					(6)Authority To base premium prices on
				product risk
					(A)AuthorityIn
				establishing premium rates under paragraphs (2), (3), and (4), the Secretary
				may provide for variations in such rates according to the credit risk
				associated with the type of mortgage product that is being insured under this
				title, which may include providing that premium rates differ between fixed-rate
				mortgages and adjustable-rate mortgages insured pursuant to section 251,
				between mortgages insured pursuant to section 203(b) and mortgages for
				condominiums insured pursuant to section 234, and between such other products
				as the Secretary considers appropriate.
					(B)LimitationSubparagraph (A) may not be construed to
				authorize the Secretary to establish, for any mortgage product, any mortgage
				insurance premium rate that does not comply with the requirements and
				limitations under paragraphs (2) through
				(5).
					.
		9.Payment
			 incentivesSection 203(c) of
			 the National Housing Act (12 U.S.C. 1709(c)), as amended by
			 the preceding provisions of this Act, is further amended by adding at the end
			 the following new paragraph:
			
				(7)Payment incentives
					(A)AuthorityWith respect
				to mortgages referred to in paragraph (2)(C) or (3):
						(i)Discretionary 3-year payment
				incentiveThe Secretary may
				provide, in the discretion of the Secretary, that the payment incentive under
				subparagraph (B) shall apply upon the expiration of the 3-year period beginning
				upon the time of insurance of such a mortgage.
						(ii)Mandatory 5-year payment
				incentiveThe Secretary shall provide that the payment incentive
				under subparagraph (B) applies upon the expiration of the 5-year period
				beginning upon the time of insurance of such a mortgage.
						(B)Payment incentiveIn the case of any mortgage to which the
				payment incentive under this subparagraph applies, if, during the period
				referred to in clause (i) or (ii) of subparagraph (A), as applicable, all
				mortgage insurance premiums for such mortgage have been paid on a timely basis,
				upon the expiration of such period the Secretary shall—
						(i)reduce the amount of the annual
				premium payments otherwise due thereafter under such mortgage—
							(I)in the case of a mortgage referred to in
				paragraph (3), to an amount that does not exceed the amount of the maximum
				annual premium allowable under paragraph (2)(B); and
							(II)in
				the case of a mortgage referred to in paragraph (2)(C), to an amount that does
				not exceed the amount of the annual premium payable at the time of insurance of
				the mortgage on a mortgage of the same product type having the same terms, but
				for which the mortgagor has a credit score equivalent to a FICO score of 560 or
				more; and
							(ii)in the case only of a mortgage referred to
				in paragraph (2)(C), refund to the mortgagor, upon payment in full of the
				obligation of the mortgage, any amount by which the single premium payment for
				such mortgage collected at the time of insurance exceeded the amount of the
				single premium payment chargeable under paragraph (2)(A) at the time of
				insurance for a mortgage of the same product type having the same terms, but
				for which the mortgagor has a credit score equivalent to a FICO score of 560 or
				more.
						.
		10.Borrower protections
			 for higher risk mortgagesSection 203(b) of the National Housing Act
			 (12 U.S.C.
			 1709(b)) is amended by adding at the end the following new
			 paragraph:
			
				(10)Borrower
				protections for certain mortgagesExcept as otherwise
				specifically provided in this paragraph, in the case of any mortgage referred
				to in paragraph (2)(C) or (3) of subsection (c), the following requirements
				shall apply:
					(A)Disclosures
						(i)Required
				disclosuresIn addition to
				any disclosures that are otherwise required by law or by the Secretary for
				single family mortgages, the mortgagee shall disclose to the mortgagor the
				following information:
							(I)At
				applicationAt the time of application for the loan involved in
				the mortgage, a list of counseling agencies, approved by the Secretary, in the
				area of the applicant.
							(II)At
				executionAt the time of
				entering into the mortgage—
								(aa)the
				terms of the mandatory 5-year payment incentive required under subsection
				(c)(7)(A)(ii); and
								(bb)a
				statement that the mortgagor has a right under contract to loss
				mitigation.
								(III)Other
				informationAny other
				additional information that the Secretary determines is appropriate to ensure
				that the mortgagor has received timely and accurate information about the
				program under paragraph (2)(C) or (3) of subsection (c), as applicable.
							(ii)Penalties for
				failure to provide required disclosuresThe Secretary may
				establish and impose appropriate penalties for failure of a mortgagee to
				provide any disclosure required under clause (i).
						(iii)No private
				right of actionThis subparagraph shall not create any private
				right of action on behalf of the mortgagor.
						(B)Counseling
						(i)RequirementThe Secretary shall require that the
				mortgagor shall have received counseling that complies with the requirements of
				this subparagraph.
						(ii)Terms of
				counselingCounseling under this subparagraph shall be
				provided—
							(I)prior to closing for the loan involved in
				the mortgage;
							(II)by a third party
				(other than the mortgagee) who is approved by the Secretary, with respect to
				the responsibilities and financial management involved in homeownership;
							(III)on an individual
				basis to the mortgagor by a representative of the approved third-party
				counseling entity; and
							(IV)in person, to the
				maximum extent possible.
							(iii)TopicsIn
				the case only of a mortgage referred to in subsection (c)(3), counseling under
				this subparagraph shall include providing to, and discussing with, the
				mortgagor—
							(I)information
				regarding homeownership options other than a mortgage that is subject to this
				paragraph, other zero- or low-downpayment mortgage options that are or may
				become available to the mortgagor, the financial implications of entering into
				a mortgage (including a mortgage subject to this paragraph), and any other
				information that the Secretary may require;
							(II)a written
				disclosure that sets forth the amount and the percentage by which a property
				with a mortgage that is subject to this paragraph must appreciate for the
				mortgagor to recover the principal amount of the mortgage, the costs financed
				under the mortgage, and the estimated costs involved in selling the property,
				if the mortgagor were to sell the property on each of the second, fifth, and
				tenth anniversaries of the mortgage; and
							(III)a written
				disclosure, as the Secretary shall require, that specifies the effective cost
				to a mortgagor of borrowing the amount by which the maximum amount that could
				be borrowed under a mortgage that is referred to in subsection (c)(3) exceeds
				the maximum amount that could be borrowed under a mortgage insured under this
				subsection that is not a mortgage referred to in such subsection, based on
				average closing costs with respect to such amount, as determined by the
				Secretary; such cost shall be expressed as an annual interest rate over the
				first 5 years of a mortgage; the disclosure required under this subclause may
				be provided in conjunction with the notice required under subsection
				(f).
							(iv)2- and 3-family
				residencesIn the case of a mortgage involving a 2- or 3-family
				residence, counseling under this subparagraph shall include (in addition to the
				information required under clause (iii)) information regarding real estate
				property management.
						(C)Notice of
				foreclosure prevention counseling availability
						(i)Written
				agreementTo be eligible for
				insurance under this subsection, the mortgagee shall provide the mortgagor, at
				the time of the execution of the mortgage, a written agreement which shall be
				signed by the mortgagor and under which the mortgagee shall provide notice
				described in clause (ii) to a housing counseling entity that has agreed to
				provide the notice and counseling required under clause (iii) and is approved
				by the Secretary.
						(ii)Notice to
				counseling agencyThe notice described in this clause, with
				respect to a mortgage, is notice, provided at the earliest time practicable
				after the mortgagor becomes 60 days delinquent with respect to any payment due
				under the mortgage, that the mortgagor is so delinquent and of how to contact
				the mortgagor. Such notice may only be provided once with respect to each
				delinquency period for a mortgage.
						(iii)Notice to
				mortgagorUpon notice from a mortgagee that a mortgagor is 60
				days delinquent with respect to payments due under the mortgage, the housing
				counseling entity shall at the earliest time practicable notify the mortgagor
				of such delinquency, that the entity makes available foreclosure prevention
				counseling that may assist the mortgagor in resolving the delinquency, and of
				how to contact the entity to arrange for such counseling.
						(iv)Ability to
				cureFailure to provide the written agreement required under
				clause (i) may be corrected by sending such agreement to the mortgagor not
				later than the earliest time practicable after the mortgagor first becomes 60
				days delinquent with respect to payments due under the mortgage. Insurance
				provided under this subsection may not be terminated and penalties for such
				failure may not be prospectively or retroactively imposed if such failure is
				corrected in accordance with this clause.
						(v)Penalties for
				failure to provide agreementThe Secretary may establish and
				impose appropriate penalties for failure of a mortgagee to provide the written
				agreement required under clause (i).
						(vi)Limitation on
				liability of mortgageeA mortgagee shall not incur any liability
				or penalties for any failure of a housing counseling entity to provide notice
				under clause (iii).
						(vii)No private
				right of actionThis subparagraph shall not create any private
				right of action on behalf of the mortgagor.
						(viii)Delinquency
				periodFor purposes of this subparagraph, the term
				delinquency period means, with respect to a mortgage, a period
				that begins upon the mortgagor becoming delinquent with respect to payments due
				under the mortgage and ends upon the first subsequent occurrence of such
				payments under the mortgage becoming current or the property subject to the
				mortgage being foreclosed or otherwise disposed
				of.
						.
		11.Refinancing
			 mortgagesSection 203 of the
			 National Housing Act (12 U.S.C. 1709) is amended by
			 inserting after subsection (k) the following new subsection:
			
				(l)Refinancing
				mortgages
					(1)Establishment of
				underwriting standardsThe
				Secretary shall establish underwriting standards that provide for insurance
				under this title of mortgage loans, and take actions to facilitate the
				availability of mortgage loans insured under this title, for qualified
				borrowers that are made for the purpose of paying or prepaying outstanding
				obligations under existing mortgages for borrowers that—
						(A)have existing
				mortgages with adverse terms or rates, or
						(B)do not have access
				to mortgages at reasonable rates and terms for such refinancings due to adverse
				market conditions.
						(2)Insurance of
				mortgages to borrowers in default or at risk of defaultIn facilitating insurance for such
				mortgages, the Secretary may insure mortgages to borrowers who are, currently
				in default or at imminent risk of being in default, but only if such loans meet
				reasonable underwriting standards established by the
				Secretary.
					.
		12.Annual reports
			 on new programs and loss mitigationSection 540(b)(2) of the National Housing
			 Act (12 U.S.C.
			 1735f–18(b)(2)) is amended, by adding at the end the following
			 new subparagraphs:
			
				(C)The rates of
				default and foreclosure for the applicable collection period for mortgages
				insured pursuant to the programs for mortgage insurance under paragraphs (2)(C)
				and (3) of section 203(c).
				(D)Actions taken by
				the Secretary during the applicable collection period with respect to loss
				mitigation on mortgages insured pursuant to section
				203.
				.
		13.Insurance for
			 single family homes with licensed child care facilities
			(a)Definition of
			 child care facilitySection 201 of the National Housing Act
			 (12 U.S.C.
			 1707) is amended by adding at the end the following new
			 subsection:
				
					(g)The term child care facility
				means a facility that—
						(A)has as its purpose
				the care of children who are less than 12 years of age; and
						(B)is licensed or
				regulated by the State in which it is located (or, if there is no State law
				providing for such licensing and regulation by the State, by the municipality
				or other political subdivision in which the facility is located).
						Such term
				does not include facilities for school-age children primarily for use during
				normal school
				hours..
			(b)Increase in
			 maximum mortgage amount limitationParagraph (2) of section 203(b) of the
			 National Housing Act (12 U.S.C. 1709(b)(2)), as amended
			 by the preceding provisions of this Act, is further amended by adding at end
			 the following new undesignated paragraph:
				
					Notwithstanding any other
				provision of this paragraph, the amount that may be insured under this section
				may be increased by up to 25 percent if such increase is necessary to account
				for the increased cost of the residence due to an increased need of space in
				the residence for locating and operating a child care facility (as such term is
				defined in section 201) within the residence, but only if a valid license or
				certificate of compliance with regulations described in section 201(g)(2) has
				been issued for such facility as of the date of the execution of the mortgage,
				and only if such increase in the amount insured is proportional to the amount
				of space of such residence that will be used for such
				facility.
					.
			14.Rehabilitation
			 loansSubsection (k) of
			 section 203 of the National Housing
			 Act (12
			 U.S.C. 1709(k)) is amended—
			(1)in paragraph (1),
			 by striking on and all that follows through 1978;
			 and
			(2)in paragraph
			 (5)—
				(A)by striking
			 General Insurance Fund the first place it appears and inserting
			 Mutual Mortgage Insurance Fund; and
				(B)in the second
			 sentence, by striking the comma and all that follows through General
			 Insurance Fund.
				15.Discretionary
			 actionThe
			 National Housing Act is
			 amended—
			(1)in
			 subsection (e) of section 202 (12 U.S.C. 1708(e))—
				(A)in paragraph
			 (3)(B), by striking section 202(e) of the National Housing Act and inserting
			 this subsection; and
				(B)by redesignating
			 such subsection as subsection (f);
				(2)by striking
			 paragraph (4) of section 203(s) (12 U.S.C. 1709(s)(4)) and inserting
			 the following new paragraph:
				
					(4)the Secretary of
				Agriculture;
					;
				and
			(3)by transferring
			 subsection (s) of section 203 (as amended by paragraph (2) of this section) to
			 section 202, inserting such subsection after subsection (d) of section 202, and
			 redesignating such subsection as subsection (e).
			16.Insurance of
			 condominiums and manufactured housing
			(a)In
			 GeneralSection 234 of the National
			 Housing Act (12 U.S.C. 1715y) is
			 amended—
				(1)in subsection
			 (c)—
					(A)in the first
			 sentence—
						(i)by
			 striking and before (2); and
						(ii)by
			 inserting before the period at the end the following: , and (3) the
			 project has a blanket mortgage insured by the Secretary under subsection
			 (d); and
						(B)in clause (B) of
			 the third sentence, by striking thirty-five years and inserting
			 forty years; and
					(2)in subsection (g),
			 by striking , except that and all that follows and inserting a
			 period.
				(b)Definition of
			 MortgageSection 201(a) of the National Housing Act (12 U.S.C. 1707(a))
			 is amended—
				(1)before  a
			 first mortgage insert (A);
				(2)by striking
			 or on a leasehold (1) and inserting (B) a first mortgage
			 on a leasehold on real estate (i);
				(3)by striking
			 or (2) and inserting , or (ii); and
				(4)by inserting
			 before the semicolon the following: , or (C) a first mortgage given to
			 secure the unpaid purchase price of a fee interest in, or long-term leasehold
			 interest in, real estate consisting of a one-family unit in a multifamily
			 project, including a project in which the dwelling units are attached, or are
			 manufactured housing units, semi-detached, or detached, and an undivided
			 interest in the common areas and facilities which serve the
			 project.
				(c)Definition of
			 real estateSection 201 of the National Housing Act
			 (12 U.S.C.
			 1707), as amended by the preceding provisions of this Act, is
			 further amended by adding at the end the following new subsection:
				
					(h)The term real estate means
				land and all natural resources and structures permanently affixed to the land,
				including residential buildings and stationary manufactured housing. The
				Secretary may not require, for treatment of any land or other property as real
				estate for purposes of this title, that such land or property be treated as
				real estate for purposes of State
				taxation.
					.
			17.Mutual Mortgage
			 Insurance Fund
			(a)In
			 GeneralSubsection (a) of section 202 of the
			 National Housing Act (12 U.S.C. 1708(a))
			 is amended to read as follows:
				
					(a)Mutual Mortgage
				Insurance Fund
						(1)EstablishmentSubject
				to the provisions of the Federal Credit Reform
				Act of 1990, there is hereby created a Mutual Mortgage Insurance
				Fund (in this title referred to as the Fund), which shall be
				used by the Secretary to carry out the provisions of this title with respect to
				mortgages insured under section 203. The Secretary may enter into commitments
				to guarantee, and may guarantee, such insured mortgages.
						(2)Limit on loan
				guaranteesThe authority of the Secretary to enter into
				commitments to guarantee such insured mortgages shall be effective for any
				fiscal year only to the extent that the aggregate original principal loan
				amount under such mortgages, any part of which is guaranteed, does not exceed
				the amount specified in appropriations Acts for such fiscal year.
						(3)Fiduciary
				responsibilityThe Secretary has a responsibility to ensure that
				the Mutual Mortgage Insurance Fund remains financially sound.
						(4)Annual
				independent actuarial studyThe Secretary shall provide for an
				independent actuarial study of the Fund to be conducted annually, which shall
				analyze the financial position of the Fund. The Secretary shall submit a report
				annually to the Congress describing the results of such study and assessing the
				financial status of the Fund. The report shall recommend adjustments to
				underwriting standards, program participation, or premiums, if necessary, to
				ensure that the Fund remains financially sound.
						(5)Quarterly
				reportsDuring each fiscal year, the Secretary shall submit a
				report to the Congress for each quarter, which shall specify for mortgages that
				are obligations of the Fund—
							(A)the cumulative
				volume of loan guarantee commitments that have been made during such fiscal
				year through the end of the quarter for which the report is submitted;
							(B)the types of loans
				insured, categorized by risk;
							(C)any significant
				changes between actual and projected claim and prepayment activity;
							(D)projected versus
				actual loss rates; and
							(E)updated
				projections of the annual subsidy rates to ensure that increases in risk to the
				Fund are identified and mitigated by adjustments to underwriting standards,
				program participation, or premiums, and the financial soundness of the Fund is
				maintained.
							The first
				quarterly report under this paragraph shall be submitted on the last day of the
				first quarter of fiscal year 2008, or upon the expiration of the 90-day period
				beginning on the date of the enactment of the Expanding American Homeownership Act of
				2007, whichever is later.(6)Adjustment of
				premiumsIf, pursuant to the independent actuarial study of the
				Fund required under paragraph (5), the Secretary determines that the Fund is
				not meeting the operational goals established under paragraph (8) or there is a
				substantial probability that the Fund will not maintain its established target
				subsidy rate, the Secretary may either make programmatic adjustments under
				section 203 as necessary to reduce the risk to the Fund, or make appropriate
				premium adjustments.
						(7)Operational
				goalsThe operational goals for the Fund are—
							(A)to charge borrowers
				under loans that are obligations of the Fund an appropriate premium for the
				risk that such loans pose to the Fund;
							(B)to minimize the
				default risk to the Fund and to homeowners;
							(C)to curtail the
				impact of adverse selection on the Fund; and
							(D)to meet the
				housing needs of the borrowers that the single family mortgage insurance
				program under this title is designed to
				serve.
							.
			(b)Obligations of
			 FundThe National Housing
			 Act is amended as follows:
				(1)Homeownership
			 voucher program mortgagesIn section 203(v) (12 U.S.C.
			 1709(v))—
					(A)by striking
			 Notwithstanding section 202 of this title, the and inserting
			 The; and
					(B)by striking
			 General Insurance Fund the first place such term appears and all
			 that follows and inserting Mutual Mortgage Insurance
			 Fund..
					(2)Home equity
			 conversion mortgagesSection 255(i)(2)(A) of the
			 National Housing Act (12 U.S.C.
			 1715z–20(i)(2)(A)) is amended by striking General
			 Insurance Fund and inserting Mutual Mortgage Insurance
			 Fund.
				(c)Conforming
			 AmendmentsThe National Housing
			 Act is amended—
				(1)in section 205
			 (12 U.S.C.
			 1711), by striking subsections (g) and (h); and
				(2)in
			 section 519(e) (12
			 U.S.C. 1735c(e)), by striking 203(b) and all
			 that follows through 203(i) and inserting 203, except as
			 determined by the Secretary.
				18.Hawaiian home
			 lands and Indian reservations
			(a)Hawaiian Home
			 LandsSection 247(c) of the National Housing Act (12 U.S.C.
			 1715z–12) is amended—
				(1)by striking
			 General Insurance Fund established in section 519 and inserting
			 Mutual Mortgage Insurance Fund; and
				(2)in the second
			 sentence, by striking (1) all references and all that follows
			 through and (2).
				(b)Indian
			 ReservationsSection 248(f) of the National Housing Act (12 U.S.C.
			 1715z–13) is amended—
				(1)by striking
			 General Insurance Fund the first place it appears and all that
			 follows through 519 and inserting Mutual Mortgage
			 Insurance Fund; and
				(2)in the second
			 sentence, by striking (1) all references and all that follows
			 through and (2).
				19.Conforming and
			 technical amendments
			(a)RepealsThe
			 following provisions of the National Housing
			 Act are repealed:
				(1)Subsection (i) of
			 section 203 (12
			 U.S.C. 1709(i)).
				(2)Subsection (o) of
			 section 203 (12
			 U.S.C. 1709(o)).
				(3)Subsection (p) of
			 section 203 (12
			 U.S.C. 1709(p)).
				(4)Subsection (q) of
			 section 203 (12
			 U.S.C. 1709(q)).
				(5)Section 222
			 (12 U.S.C.
			 1715m).
				(6)Section 237
			 (12 U.S.C.
			 1715z–2).
				(7)Section 245
			 (12 U.S.C.
			 1715z–10).
				(b)Definition of
			 AreaSection 203(u)(2)(A) of the National Housing Act (12 U.S.C.
			 1709(u)(2)(A)) is amended by striking shall and
			 all that follows and inserting means a metropolitan statistical area as
			 established by the Office of Management and Budget;.
			(c)Definition of
			 StateSection 201(d) of the National Housing Act (12 U.S.C. 1707(d))
			 is amended by striking the Trust Territory of the Pacific
			 Islands and inserting the Commonwealth of the Northern Mariana
			 Islands.
			20.Home equity
			 conversion mortgages
			(a)In
			 GeneralSection 255 of the National
			 Housing Act (12 U.S.C. 1715z–20) is
			 amended—
				(1)in subsection
			 (b)(2), insert real estate, after
			 mortgagor,;
				(2)in subsection (b)(4), by striking
			 subparagraph (B) and inserting the following new subparagraph:
					
						(B)under a lease that has a term that ends no
				earlier than the minimum number of years, as specified by the Secretary, beyond
				the actuarial life expectancy of the mortgagor or comortgagor, whichever is the
				later
				date.
						.
				(3)in subsection
			 (g)—
					(A)by striking the
			 first sentence; and
					(B)by striking
			 established under section 203(b)(2) and all that follows through
			 located and inserting limitation established under
			 section 305(a)(2) of the Federal Home Loan
			 Mortgage Corporation Act for a 1-family residence;
					(4)in subsection
			 (i)(1)(C), by striking limitations and inserting
			 limitation; and
				(5)by adding at the
			 end the following new subsection:
					
						(o)Authority To
				Insure Home Purchase Mortgage
							(1)In
				generalNotwithstanding any other provision in this section, the
				Secretary may insure, upon application by a mortgagee, a home equity conversion
				mortgage upon such terms and conditions as the Secretary may prescribe, when
				the primary purpose of the home equity conversion mortgage is to enable an
				elderly mortgagor to purchase a 1- to 4-family dwelling in which the mortgagor
				will occupy or occupies one of the units.
							(2)Limitation on
				principal obligationA home equity conversion mortgage insured
				pursuant to paragraph (1) shall involve a principal obligation that does not
				exceed the dollar amount limitation determined under section 305(a)(2) of the
				Federal Home Loan Mortgage Corporation
				Act for a residence of the applicable
				size.
							.
				(b)Mortgages for
			 CooperativesSubsection (b) of section 255 of the
			 National Housing Act (12 U.S.C.
			 1715z–20(b)) is amended—
				(1)in paragraph
			 (4)—
					(A)by inserting
			 a first or subordinate mortgage or lien before on all
			 stock;
					(B)by inserting
			 unit after dwelling; and
					(C)by inserting
			 a first mortgage or first lien before on a
			 leasehold; and
					(2)in paragraph (5),
			 by inserting a first or subordinate lien on before all
			 stock.
				(c)Limitation on
			 origination feesSection 255 of the National Housing Act
			 (12 U.S.C.
			 1715z–20), as amended by the preceding provisions of this
			 section, is further amended—
				(1)by redesignating
			 subsections (k), (l), and (m) as subsections (l), (m), and (n), respectively;
			 and
				(2)by inserting after
			 subsection (j) the following new subsection:
					
						(k)Limitation on
				origination feesThe
				Secretary shall establish limits on the origination fee that may be charged to
				a mortgagor under a mortgage insured under this section, which limitations
				shall—
							(1)equal to 1.5 percent of the maximum claim
				amount of the mortgage, except that the Secretary may adjust the limitation
				under this paragraph on the basis of an analysis of:(A)costs to mortgagors;
				and(B)the
				impact on the reverse mortgage market;
									(2)be subject to a
				minimum allowable amount;
							(3)provide that the
				origination fee may be fully financed with the mortgage;
							(4)include any fees
				paid to correspondent mortgagees approved by the Secretary or to mortgage
				brokers; and
							(5)apply beginning upon the date that the
				maximum dollar amount limitation on the benefits of insurance under this
				section is first increased pursuant to the amendments made by section 19(a)(2)
				of the Expanding American Homeownership Act
				of
				2007.
							.
				(d)Study Regarding
			 Mortgage Insurance PremiumsThe Secretary of Housing and Urban
			 Development shall conduct a study regarding mortgage insurance premiums charged
			 under the program under section 255 of the National Housing Act (12 U.S.C.
			 1715z–20) for insurance of home equity conversion mortgages to
			 analyze and determine the effects of reducing the amounts of such premiums from
			 the amounts charged as of the date of the enactment of this Act on: (1) costs
			 to mortgagors; and (2) the financial soundness of the program. Not later than
			 the expiration of the 12-month period beginning on the date of the enactment of
			 this Act, the Secretary shall submit a report to the Congress setting forth the
			 results and conclusions of the study.
			21.Participation of
			 mortgage brokers and correspondent lenders
			(a)In
			 general
				(1)Definitions
					(A)In
			 generalSection 201 of the National
			 Housing Act (12 U.S.C. 1707), as amended by the
			 preceding provisions of this Act, is further amended—
						(i)by
			 striking As used in section 203 of this title— and inserting
			 As used in this title and for purposes of participation in insurance
			 programs under this title, except as specifically provided otherwise, the
			 following definitions shall apply:;
						(ii)by
			 striking subsection (b) and inserting the following:
							
								(2)The term
				mortgagee means any of the following entities, and its successors
				and assigns, to the extent such entity is approved by the Secretary:
									(A)Qualification by
				audit and net worthA lender
				who—
										(i)closes a mortgage
				in its name and underwrites the mortgage, services the mortgage, or both
				underwrites and services the mortgage;
										(ii)submits to the
				Secretary such financial audits performed in accordance with the standards for
				financial audits of the Government Auditing Standards issued by the Comptroller
				General of the United States;
										(iii)meet the minimum
				net worth requirement that the Secretary shall establish;
										(iv)is licensed, under the laws of the State in
				which the property that is subject to the mortgage is located, to act as a
				lender in such State; and
										(v)complies with such
				other requirements as the Secretary may establish.
										(B)Qualification of
				correspondent lenders by surety bondExcept as provided in
				subparagraph (D), a correspondent lender who—
										(i)closes a mortgage
				in its name, but does not underwrite and does not service the mortgage;
										(ii)is licensed,
				under the laws of the State in which the property that is subject to the
				mortgage is located, to act as a correspondent lender in such State;
										(iii)posts a surety
				bond, in lieu of any requirement to provide audited financial statements or
				meet a minimum net worth requirement, that—
											(I)is in a form
				satisfactory to the Secretary;
											(II)is in an aggregate amount, to be determined
				by the Secretary based on the aggregate principal amount of single-family
				mortgages insured under this title that are placed in a calendar year, which
				shall not be less than $50,000 or more than $100,000, as such amount is
				adjusted annually by the Secretary (as determined by the Secretary) by the
				change for such year in the Consumer Price Index for All Urban Consumers
				published monthly by the Bureau of Labor Statistics of the Department of
				Labor;
											(III)guarantees payment of any liability of the
				correspondent lender arising from its participation in the program, up to the
				penal sum of the surety bond; without regard to the number of years the bond
				remains in effect, the number of claims or claimants, and the number of
				premiums paid, in no event shall the aggregate liability of the surety exceed
				the penal sum of the bond; and
											(IV)may be cancelled
				by the surety as to future liability by giving 30 days notice in writing to the
				Secretary, except that any such cancellation shall not alter the liability of
				the surety for actions of the correspondent lender prior to the effective date
				of the cancellation; and
											(iv)complies with such other requirements as
				the Secretary may establish, except that the Secretary shall not require any
				minimum net worth or certified financial statements.
										(C)Qualification of
				brokers by surety bondExcept as provided in subparagraph (D), a
				mortgage broker who—
										(i)closes the mortgage
				in the name of the lender, and does not underwrite and does not service the
				mortgage;
										(ii)is licensed,
				under the laws of the State in which the property that is subject to the
				mortgage is located, to act as a mortgage broker in such State;
										(iii)posts a surety
				bond in accordance with the requirements of subparagraph (B)(ii); and
										(iv)complies with such other requirements as
				the Secretary may establish, except that the Secretary shall not require any
				minimum net worth or certified financial statements.
										(D)Conditions for
				continued applicability(i)Subparagraphs (B) and (C)
				shall continue to apply after the expiration of the 5-year period beginning on
				the date of the enactment of the Expanding
				American Homeownership Act of 2007 only if, after the expiration
				of the 4-year period beginning upon such date of enactment and taking into
				consideration the report submitted in accordance with section 19(b) of such
				Act, the Secretary—
											(I)makes a determination that such
				subparagraphs provide protection to mortgage insurance funds for mortgages
				insured under this title that are comparable to the protection provided by the
				requirements for mortgagees under this title as in effect immediately before
				the enactment of such Act; and
											(II)publishes in the Federal Register a
				notice of such determination and an order extending the applicability of such
				subparagraphs.
											(ii)If, taking into consideration such
				report, the Secretary makes a determination after the expiration of such 4-year
				period that subparagraphs (B) and (C) do not provide protection as referred to
				in clause (i) of this subparagraph, the Secretary may, by order published in
				the Federal Register, provide for the participation, after the expiration of
				the 5-year period referred to in clause (i), of correspondent lenders and
				mortgage brokers as mortgagees in the insurance programs under this title in
				accordance with subparagraphs (B) and (C) as modified by the Secretary as the
				Secretary considers appropriate to provide such protection.
										(E)Additional
				mortgage broker requirements
										(i)In
				addition to the requirements under subparagraphs (A) and (C) and to duties
				imposed under other statutes or common law, to be eligible as a mortgagee under
				this section, a broker shall—
											(I)safeguard and account for any money handled
				for the borrower;
											(II)follow reasonable
				and lawful instructions from the borrower; and
											(III)act with
				reasonable skill, care, and diligence.
											(ii)For purposes of
				this subparagraph, a loan correspondent shall be considered to be a mortgage
				broker.
										(iii)The duties and
				standards of care created in this subparagraph shall not be waived or
				modified.
										(iv)Any broker found
				by the Secretary to have violated the requirements of this subparagraph may not
				originate mortgage loans insured under this title.
										(3)The term
				mortgagor includes the original borrower under a mortgage and the
				successors and assigns of the original
				borrower.
								;
				and
						(iii)by
			 redesignating subsections (a), (c), (d), (e), (f), (g), and (h) as paragraphs
			 (1), (4), (5), (6), (7), (8), and (9), respectively, and indenting such
			 paragraphs two ems so as to align the left margins of such paragraphs with the
			 left margins of paragraphs (2) and (3) (as added by clause (ii) of this
			 subparagraph).
						(B)Mortgagee
			 reviewSection 202(c)(7) of the National Housing Act (12 U.S.C.
			 1708(c)(7)) is amended—
						(i)in
			 subparagraph (A), by inserting , as defined in section 201,
			 after mortgagee;
						(ii)by
			 striking subparagraph (B); and
						(iii)by
			 redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C),
			 respectively.
						(C)Multifamily
			 rental housing insuranceSection 207(a)(2) of the
			 National Housing Act (12 U.S.C.
			 1713(a)(2)) is amended by striking means the original
			 lender under a mortgage, and its successors and assigns, and and
			 inserting has the meaning given such term in section 201, except that
			 such term also.
					(D)War housing
			 insuranceSection 601(b) of the National Housing Act (12 U.S.C. 1736(b))
			 is amended by striking includes the original lender under a mortgage,
			 and his successors and assigns approved by the Secretary and inserting
			 has the meaning given such term in section 201.
					(E)Armed services
			 housing mortgage insuranceSection 801(b) of the
			 National Housing Act (12 U.S.C. 1748(b))
			 is amended by striking includes the original lender under a mortgage,
			 and his successors and assigns approved by the Secretary and inserting
			 has the meaning given such term in section 201.
					(F)Group practice
			 facilities mortgage insuranceSection 1106(8) of the
			 National Housing Act (12 U.S.C.
			 1749aaa–5(8)) is amended by striking means the original
			 lender under a mortgage, and his or its successors and assigns, and and
			 inserting has the meaning given such term in section 201, except that
			 such term also.
					(2)Eligibility for
			 Insurance
					(A)Title
			 iParagraph (1) of section 8(b) of the
			 National Housing Act (12 U.S.C.
			 1706c(b)(1)) is amended—
						(i)by
			 striking , and be held by,; and
						(ii)by
			 striking as responsible and able to service the mortgage
			 properly.
						(B)Single family
			 housing mortgage insuranceParagraph (1) of section 203(b) of the
			 National Housing Act (12 U.S.C.
			 1709(b)(1)) is amended—
						(i)by
			 striking , and be held by,; and
						(ii)by
			 striking as responsible and able to service the mortgage
			 properly.
						(C)Section 221
			 mortgage insuranceParagraph (1) of section 221(d) of the
			 National Housing Act (12 U.S.C.
			 1715l(d)(1)) is amended—
						(i)by
			 striking and be held by; and
						(ii)by
			 striking as responsible and able to service the mortgage
			 properly.
						(D)Home equity
			 conversion mortgage insuranceParagraph (1) of section 255(d) of
			 the National Housing Act
			 (12 U.S.C.
			 1715z–20(d)(1)) is amended by striking as responsible
			 and able to service the mortgage properly.
					(E)War housing
			 mortgage insuranceParagraph (1) of section 603(b) of the
			 National Housing Act (12 U.S.C.
			 1738(b)(1)) is amended—
						(i)by
			 striking , and be held by,; and
						(ii)by
			 striking as responsible and able to service the mortgage
			 properly.
						(F)War housing
			 mortgage insurance for large-scale housing projectsParagraph (1)
			 of section 611(b) of the National Housing
			 Act (12
			 U.S.C. 1746(b)(1)) is amended—
						(i)by
			 striking and be held by; and
						(ii)by
			 striking as responsible and able to service the mortgage
			 properly.
						(G)Group practice
			 facility mortgage insuranceSection 1101(b)(2) of the
			 National Housing Act (12 U.S.C.
			 1749aaa(b)(2)) is amended—
						(i)by
			 striking and held by; and
						(ii)by
			 striking as responsible and able to service the mortgage
			 properly.
						(H)National defense
			 housing insuranceParagraph (1) of section 903(b) of the
			 National Housing Act (12 U.S.C.
			 1750b(b)(1)) is amended—
						(i)by
			 striking , and be held by,; and
						(ii)by
			 striking as responsible and able to service the mortgage
			 properly.
						(I)Contingent
			 repealUnless there is
			 published in the Federal Register, before the expiration of the 5-year period
			 beginning on the date of the enactment of this Act, an order under clause (i)
			 or (ii) of section 201(2)(D) of the National Housing Act (12 U.S.C.
			 1707(2)(D)), as added by paragraph (1)(A)(2) of this
			 subsection, upon the expiration of such period the provisions of such Act
			 amended by this paragraph are amended to read as such provisions would be in
			 effect upon such expiration if this Act had not been enacted (taking into
			 consideration any amendments, after such date of enactment, to such provisions
			 other than under this Act).
					(b)GAO study and
			 report
				(1)StudyThe Comptroller General of the United
			 States shall conduct a study, upon the expiration of the 42-month period
			 beginning on the date of the enactment of this Act, regarding the effect of the
			 amendments made by subsection (a), which shall analyze and determine—
					(A)the extent to which such amendments have
			 resulted in increased participation, by mortgage brokers and correspondent
			 lenders, in the mortgage insurance programs under the National Housing Act, as
			 measured by the number and amounts of such insured mortgages, disaggregated by
			 the States in which the properties subject to such mortgages are
			 located;
					(B)with respect to mortgages insured under
			 such Act, a comparison in the numbers and rate of defaults, foreclosures, and
			 mortgage insurance claims on such mortgages originated by mortgage brokers and
			 correspondent lenders authorized to participate in the programs under such Act
			 pursuant to the amendments made by subsection (a) to such numbers and rates on
			 such mortgages originated by lenders who would be authorized to participate in
			 such programs notwithstanding such amendments;
					(C)any impact of such amendments on the costs
			 to the Secretary of Housing and Urban Development of administering the mortgage
			 insurance programs under such title; and
					(D)the extent and
			 effectiveness of the supervision and enforcement, by the Secretary, of the
			 additional authority provided under the amendments made by subsection
			 (a).
					(2)ReportNot
			 later than the expiration of 4-year period beginning on the date of the
			 enactment of this Act, the Comptroller General shall submit a report to the
			 Congress and the Secretary of Housing and Urban Development setting forth the
			 results and conclusions of the study conducted pursuant to paragraph
			 (1).
				22.Conforming loan
			 limit in disaster areasSection 203(h) of the
			 National Housing Act (12 U.S.C. 1709) is
			 amended—
			(1)by inserting after
			 property the following: plus any initial service charges,
			 appraisal, inspection and other fees in connection with the mortgage as
			 approved by the Secretary,;
			(2)by striking the
			 second sentence (as added by chapter 7 of the Emergency Supplemental
			 Appropriations Act of 1994 (Public Law
			 103–211; 108 Stat. 12)); and
			(3)by adding at the
			 end the following new sentence: In any case in which the single family
			 residence to be insured under this subsection is within a jurisdiction in which
			 the President has declared a major disaster to have occurred, the Secretary is
			 authorized, for a temporary period not to exceed 36 months from the date of
			 such Presidential declaration, to enter into agreements to insure a mortgage
			 which involves a principal obligation of up to 100 percent of the dollar
			 limitation determined under section 305(a)(2) of the
			 Federal Home Loan Mortgage Corporation
			 Act for a single family residence, and not in excess of 100 percent
			 of the appraised value of the property plus any initial service charges,
			 appraisal, inspection and other fees in connection with the mortgage as
			 approved by the Secretary..
			23.Failure to pay
			 amounts from escrow accounts for single family mortgages
			(a)PenaltiesSection
			 536 of the National Housing Act (12 U.S.C. 1735f–14) is
			 amended—
				(1)in subsection
			 (a)(1), by inserting servicers (including escrow account
			 servicers), after appraisers,;
				(2)in subsection
			 (b)(1)—
					(A)in the matter
			 preceding subparagraph (A), by inserting or other participant referred
			 to in subsection (a), after lender,; and
					(B)by inserting at
			 the end the following new subparagraphs:
						
							(K)In the case of a mortgage for a 1- to
				4-family residence insured under title II that requires the mortgagor to make
				payments to the mortgagee or other servicer of the mortgage for deposit into an
				escrow account for the purpose of assuring payment of taxes, insurance
				premiums, and other charges with respect to the property, failure on the part
				of the servicer to make any such payment from the escrow account by the
				deadline to avoid a penalty with respect to such payment provided for in the
				mortgage, unless the servicer was not provided notice of such deadline.
							(L)In the case of any
				failure to make any payment as described in subparagraph (K), submitting any
				information to a consumer reporting agency (as such term is defined in section
				603(f) of the Fair Credit Reporting Act (15 U.S.C. 1681a(f))) regarding
				such failure that is adverse to the credit rating or interest of the
				mortgagor.
							;
				and
					(3)in subsection
			 (c)(3), by adding at the end the following: In the case of any failure
			 to make a payment described in subsection (b)(1)(K) for which the servicer
			 fails to reimburse the mortgagor (A) before the expiration of the 60-day period
			 beginning on the deadline to avoid a penalty with respect to such payment, in
			 the sum of the amount not paid from the escrow account by such deadline and the
			 amount of any penalties accruing to the mortgagor that are attributable to such
			 failure, or (B) in the amount of any attorneys fees incurred by the mortgagor
			 and attributable to such failure, the Secretary shall increase the amount of
			 the penalty under subsection (a) for any such failure to reimburse, unless the
			 Secretary determines there are mitigating circumstances..
				(b)Prohibition on
			 submission of information by HUDTitle II of the National Housing
			 Act (12 U.S.C. 1707
			 et seq.) is amended by adding at the end the following new
			 section:
				
					257.Prohibition
				regarding failure on part of servicer to make escrow paymentsIn the case of any failure to make any
				payment as described in section 536(b)(1)(K), the Secretary may not submit any
				information to a consumer reporting agency (as such term is defined in section
				603(f) of the Fair Credit Reporting Act (15 U.S.C. 1681a(f))) regarding
				such failure that is adverse to the credit rating or interest of the
				mortgagor.
					.
			24.Acceptable
			 identification for FHA mortgagors
			(a)In
			 generalTitle II of the
			 National Housing Act is amended by inserting after section 209 (12 U.S.C. 1715) the
			 following new section:
				
					210.Forms of
				acceptable identificationThe
				Secretary may not insure a mortgage under any provision of this title unless
				the mortgagor under the mortgage provides personal identification in one of the
				following forms:
						(1)Social security
				card with photo identification card or Real ID Act identification
							(A)A social security
				card accompanied by a photo identification card issued by the Federal
				Government or a State Government; or
							(B)A driver’s license
				or identification card issued by a State in the case of a State that is in
				compliance with title II of the REAL ID Act of 2005 (title II of division B of
				Public Law
				109–13;
				49 U.S.C.
				30301 note).
							(2)PassportA
				passport issued by the United States or a foreign government.
						(3)USCIS photo
				identification cardA photo identification card issued by the
				Secretary of Homeland Security (acting through the Director of the United
				States Citizenship and Immigration
				Services).
						.
			(b)Effective
			 dateThe requirements of
			 section 210 of the National Housing Act (as added by subsection (a) of this
			 section) shall take effect 6 months after the date of the enactment of this
			 Act.
			25.Pilot program
			 for automated process for borrowers without sufficient credit history
			(a)EstablishmentTitle
			 II of the National Housing Act (12 U.S.C. 1707 et seq.), as amended
			 by the preceding provisions of this Act, is further amended by adding at the
			 end the following new section:
				
					258.Pilot program
				for automated process for borrowers without sufficient credit history
						(a)EstablishmentThe Secretary shall carry out a pilot
				program to establish, and make available to mortgagees, an automated process
				for providing alternative credit rating information for mortgagors and
				prospective mortgagors under mortgages on 1- to 4-family residences to be
				insured under this title who have insufficient credit histories for determining
				their creditworthiness. Such alternative credit rating information may include
				rent, utilities, and insurance payment histories, and such other information as
				the Secretary considers appropriate.
						(b)ScopeThe
				Secretary may carry out the pilot program under this section on a limited basis
				or scope, and may consider limiting the program—
							(1)to first-time
				homebuyers; or
							(2)metropolitan
				statistical areas significantly impacted by subprime lending.
							(c)LimitationIn any fiscal year, the aggregate number of
				mortgages insured pursuant to the automated process established under this
				section may not exceed 5 percent of the aggregate number of mortgages for 1- to
				4-family residences insured by the Secretary under this title during the
				preceding fiscal year.
						(d)SunsetAfter
				the expiration of the 5-year period beginning on the date of the enactment of
				the Expanding American Homeownership Act of 2007, the Secretary may not enter
				into any new commitment to insure any mortgage, or newly insure any mortgage,
				pursuant to the automated process established under this
				section.
						.
			(b)GAO
			 reportNot later than the
			 expiration of the 4-year period beginning on the date that the Secretary of
			 Housing and Urban Development first insures any mortgage pursuant to the
			 automated process established under pilot program under section 258 of the
			 National Housing Act (as added by the amendment made by subsection (a) of this
			 section), the Comptroller General of the United States shall submit to the
			 Congress a report identifying the number of additional mortgagors served using
			 such automated process and the impact of such process and the insurance of
			 mortgages pursuant to such process on the safety and soundness of the insurance
			 funds under the National Housing Act of which such mortgages are
			 obligations.
			26.Sense of
			 Congress regarding technology for financial systems
			(a)Congressional
			 FindingsThe Congress finds the following:
				(1)The Government
			 Accountability Office has cited the FHA single family housing mortgage
			 insurance program as a high-risk program, with a primary reason
			 being non-integrated and out-dated financial management systems.
				(2)The Audit
			 of the Federal Housing Administration’s Financial Statements for Fiscal Years
			 2004 and 2003, conducted by the Inspector General of the Department of
			 Housing and Urban Development reported as a material weakness that
			 HUD/FHA’s automated data processing [ADP] system environment must be
			 enhanced to more effectively support FHA’s business and budget
			 processes.
				(3)Existing
			 technology systems for the FHA program have not been updated to meet the latest
			 standards of the Mortgage Industry Standards Maintenance Organization and have
			 numerous deficiencies that lenders have outlined.
				(4)Improvements to
			 technology used in the FHA program will—
					(A)allow the FHA
			 program to improve the management of the FHA portfolio, garner greater
			 efficiencies in its operations, and lower costs across the program;
					(B)result in
			 efficiencies and lower costs for lenders participating in the program, allowing
			 them to better use the FHA products in extending homeownership opportunities to
			 higher credit risk or lower-income families, in a sound manner.
					(5)The Mutual
			 Mortgage Insurance Fund operates without cost to the taxpayers and generates
			 revenues for the Federal Government.
				(b)Sense of
			 CongressIt is the sense of the Congress that—
				(1)the Secretary of
			 Housing and Urban Development should use a portion of the funds received from
			 premiums paid for FHA single family housing mortgage insurance that are in
			 excess of the amounts paid out in claims to substantially increase the funding
			 for technology used in such FHA program;
				(2)the goal of this
			 investment should be to bring the technology used in such FHA program to the
			 level and sophistication of the technology used in the conventional mortgage
			 lending market, or to exceed such level; and
				(3)the Secretary of
			 Housing and Urban Development should report to the Congress not later than 180
			 days after the date of the enactment of this Act regarding the progress the
			 Department is making toward such goal and if progress is not sufficient, the
			 resources needed to make greater progress.
				27.Multifamily housing
			 mortgage limits in high cost areasThe National Housing Act is amended—
			(1)in sections
			 207(c)(3), 213(b)(2)(B)(i), 221(d)(3)(ii)(II), 221(d)(4)(ii)(II), 231(c)(2)(B),
			 and 234(e)(3)(B) (12
			 U.S.C. 1713(c)(3), 1715e(b)(2)(B)(i), 1715l(d)(3)(ii)(II),
			 1715l(d)(4)(ii)(II), 1715v(c)(2)(B), and 1715y(e)(3)(B))—
				(A)by striking “140
			 percent” each place such term appears and inserting “170 percent”; and
				(B)by striking “170
			 percent in high cost areas” each place such term appears and inserting “215
			 percent in high cost areas”; and
				(2)in section 220(d)(3)(B)(iii)(III)
			 (12 U.S.C.
			 1715k(d)(3)(B)(iii)(III)) by striking 206A and
			 all that follows through project-by-project basis and inserting
			 the following: 206A of this Act) by not to exceed 170 percent in any
			 geographical area where the Secretary finds that cost levels so require and by
			 not to exceed 170 percent, or 215 percent in high cost areas, where the
			 Secretary determines it necessary on a project-by-project basis.
			28.Discount sales
			 of multifamily propertiesThere is authorized to be appropriated, for
			 discount sales of multifamily real properties under section 207(l) or 246 of
			 the National Housing Act (12 U.S.C. 1713(l), 1715z–11),
			 section 203 of the Housing and Community Development Amendments of 1978
			 (12 U.S.C.
			 1701z–11), or section 204 of the Departments of Veterans
			 Affairs and Housing and Urban Development, and Independent Agencies
			 Appropriations Act, 1997 (12 U.S.C. 1715z–11a), and for
			 discount loan sales under section 207(k) of the National Housing Act
			 (12 U.S.C.
			 1713(k)), section 203 of the Housing and Community Development
			 Amendments of 1978 (12 U.S.C. 1701z–11(k)), or
			 section 204(a) of the Departments of Veterans Affairs and Housing and Urban
			 Development, and Independent Agencies Appropriations Act, 1997 (12 U.S.C.
			 1715z–11a(a)), $5,000,000, for fiscal year 2008.
		29.Clarification of
			 disposition of certain propertiesNotwithstanding any other provision of law,
			 subtitle A of title II of the Deficit Reduction Act of 2005 (12 U.S.C.
			 1701z–11 note) and the amendments made by such title shall not
			 apply to any transaction regarding a multifamily real property for
			 which—
			(1)the Secretary of
			 Housing and Urban Development has received, before the date of the enactment of
			 such Act, written expressions of interest in purchasing the property from both
			 a city government and the housing commission of such city;
			(2)after such receipt,
			 the Secretary acquires title to the property at a foreclosure sale; and
			(3)such city government and housing commission
			 have resolved a previous disagreement with respect to the disposition of the
			 property.
			30.Noncompetitive
			 sales by HUD to states and localitiesSubtitle A of title II of the Deficit
			 Reduction Act of 2005 (Public Law 109–171; 120 Stat. 7) is
			 amended by adding at the end the following new section:
			
				2004.Noncompetitive
				sales in fiscal year 2011Notwithstanding any other provision of law,
				the Secretary may not sell any multifamily real property through any discount
				sale during fiscal year 2011 under the provisions of law referred to in section
				2002(a) or any multifamily loan through any discount loan sale during such
				fiscal year under the provisions referred to in section 2002(b), unless the
				property or loan is sold for an amount that is equal to or greater than 60
				percent of the property market value or loan market value,
				respectively.
				.
		31.Use of FHA savings
			 for costs of mortgage insurance, housing counseling, FHA technologies,
			 procedures, and processes, and for affordable housing grant fund, and
			 study
			(a)In
			 generalSubject to subsection
			 (c), there is authorized to be appropriated for each fiscal year an amount
			 equal to the net increase for such fiscal year in, except as provided in
			 subsection (b), the negative credit subsidy for the mortgage insurance programs
			 under title II of the National Housing Act resulting from this Act and the
			 amendments made by this Act, for the following purposes in the following
			 amounts:
				(1)Single family
			 housing mortgage insuranceFor each fiscal year, for costs (as
			 such term is defined in section 502 of the Federal Credit Reform Act of 1990
			 (2 U.S.C.
			 661a)) of mortgage insurance provided pursuant to section
			 203(b) of the National Housing Act (12 U.S.C. 1709(b)), the additional
			 amount (not including any costs of such mortgage insurance resulting from this
			 Act or the amendments made by this Act), if any, necessary to ensure that the
			 credit subsidy cost of such mortgage insurance for such fiscal year is
			 $0.
				(2)Housing
			 counselingFor each of fiscal
			 years 2008 through 2012, the amount needed to increase funding, for the housing
			 counseling program under section 106 of the Housing and Urban Development Act
			 of 1968 (12 U.S.C.
			 1701x), in connection with homebuyers and homeowners with
			 mortgages insured under title II of the National Housing Act, from the amount
			 appropriated for the preceding fiscal year to $100,000,000.
				(3)Mortgage
			 insurance technology, procedures, processes, program performance, and
			 salariesFor each of fiscal
			 years 2008 through 2012, $25,000,000 for increasing funding for the purpose of
			 improving technology, procedures, processes, and program performance, and
			 salaries in connection with the mortgage insurance programs under title II of
			 the National Housing Act.
				(4)Affordable
			 housing fundFor each fiscal year, for an affordable housing fund
			 available for use only for grants to provide affordable rental housing and
			 affordable homeownership opportunities for low-income families, the amount
			 remaining under this section after amounts are made available for such fiscal
			 year in accordance with paragraphs (1), (2), and (3).
				(b)Exclusion of
			 earnings from the single family mortgage insurance programWith respect to a fiscal year, the negative
			 credit subsidy determined under subsection (a) shall not include the negative
			 credit subsidy cost for such fiscal year, if any, for mortgage insurance
			 provided pursuant to section 203(b) of the National Housing Act.
			(c)CertificationSubsection
			 (a) shall not be effective for a fiscal year unless the Secretary of Housing
			 and Urban Development has, by rule making in accordance with
			 section
			 553 of title 5, United States Code (notwithstanding subsections
			 (a)(2), (b)(B), and (d)(3) of such section), made a determination that premiums
			 being, or to be, charged during such fiscal year for mortgage insurance under
			 title II of the National Housing Act are established at the minimum amount
			 sufficient to comply with the requirements of section 205(f) of such Act
			 (relating to required capital ratio for the Mutual Mortgage Insurance Fund) and
			 ensure the safety and soundness of the other mortgage insurance funds under
			 such Act, and any negative credit subsidy for such fiscal year resulting from
			 such mortgage insurance programs adequately ensures the efficient delivery and
			 availability of such programs.
			(d)Study and
			 reportThe Secretary of
			 Housing and Urban Development shall conduct a study to obtain recommendations
			 from participants in the private residential mortgage lending business and the
			 secondary market for such mortgages on how best to update and upgrade
			 procedures, processes, and technologies for the mortgage insurance programs
			 under title II of the National Housing Act so that the policies and procedures
			 for originating, insuring, and servicing of such mortgages conform with those
			 customarily used by secondary market purchasers of residential mortgage loans.
			 Not later than the expiration of the 12-month period beginning on the date of
			 the enactment of this Act, the Secretary shall submit a report to the Congress
			 describing the progress made and to be made toward updating and upgrading such
			 procedures, processes, and technology, and providing appropriate staffing for
			 such mortgage insurance programs.
			32.Limitation on
			 mortgage insurance premium increasesNotwithstanding any other provision of law,
			 including any provision of this Act and any amendment made by this Act—
			(1)the premiums charged for mortgage insurance
			 under any program under the National Housing Act may not be increased above the
			 premium amounts in effect under such program on October 1, 2006, unless the
			 Secretary of Housing and Urban Development determines that, absent such
			 increase, insurance of additional mortgages under such program would, under the
			 Federal Credit Reform Act of 1990, require the appropriation of new budget
			 authority to cover the costs (as such term is defined in section 502 of the
			 Federal Credit Reform Act of 1990 (2 U.S.C. 661a) of
			 such insurance; and
			(2)a
			 premium increase pursuant to paragraph (1) may be made only by rule making in
			 accordance with the procedures under
			 section
			 553 of title 5, United States Code (notwithstanding subsections
			 (a)(2), (b)(B), and (d)(3) of such section).
			33.Civil money
			 penalties for improperly influencing appraisalsParagraph (2) of section 536(b) of the
			 National Housing Act (12 U.S.C. 1735f–14(b)(2)) is
			 amended—
			(1)in subparagraph
			 (B), by striking or at the end;
			(2)in subparagraph
			 (C), by striking the period at the end and inserting ; or;
			 and
			(3)by adding at the
			 end the following new subparagraph:
				
					(D)in the case of an
				insured mortgage under title II for a 1- to 4-family residence, compensating,
				instructing, inducing, coercing, or intimidating any person who conducts an
				appraisal of the property in connection with such mortgage, or attempting to
				compensate, instruct, induce, coerce, or intimidate such a person, for the
				purpose of causing the appraised value assigned to the property under the
				appraisal to be based on any other factor other than the independent judgment
				of such person exercised in accordance with applicable professional
				standards.
					.
			34.Mortgage
			 insurance premium refunds
			(a)AuthorityThe Secretary of Housing and Urban
			 Development shall, to the extent that amounts are made available pursuant to
			 subsection (c), provide refunds of unearned premium charges paid, at the time
			 of insurance, for mortgage insurance under title II of the National Housing Act
			 (12 U.S.C. 1707 et
			 seq.) to or on behalf of mortgagors under mortgages described
			 in subsection (b).
			(b)Eligible
			 mortgagesA mortgage
			 described in this section is a mortgage on a one- to four-family dwelling
			 that—
				(1)was insured under
			 title II of the National Housing Act (12 U.S.C. 1707 et seq.);
				(2)is otherwise eligible, under the last
			 sentence of subparagraph (A) of section 203(c)(2) of such Act (12 U.S.C.
			 1709(c)(2)(A)), for a refund of all unearned premium charges
			 paid on the mortgage pursuant to such subparagraph, except that the
			 mortgage—
					(A)was closed before
			 December 8, 2004; and
					(B)was endorsed on or
			 after such date.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for each fiscal year such sums as may be
			 necessary to provide refunds of unearned mortgage insurance premiums pursuant
			 to this section.
			35.Savings
			 provisionAny mortgage insured
			 under title II of the National Housing
			 Act before the date of enactment of this title shall continue to be
			 governed by the laws, regulations, orders, and terms and conditions to which it
			 was subject on the day before the date of the enactment of this Act.
		36.ImplementationExcept as provided in section 23(b), the
			 Secretary of Housing and Urban Development shall by notice establish any
			 additional requirements that may be necessary to immediately carry out the
			 provisions of this Act. The notice shall take effect upon issuance.
		
	
		
			Passed the House of
			 Representatives September 18, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
